Citation Nr: 1224823	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  10-27 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for thoracolumbar spine disease with old T12 fracture and degenerative disc disease, rated as 10 percent disabling prior to February 2, 2012, and as 20 percent disabling as of that date; to include restoration of a 20 percent disability rating prior to February 2, 2012.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from March 1953 to February 1955. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska dated in September 2009, that denied the Veteran's claim for a rating in excess of 20 percent for his service-connected thoracolumbar spine disability and decreased the rating to 10 percent effective from the date of claim in August 2009. 

The Veteran and his wife testified at a Board hearing before the undersigned Veterans Law Judge in November 2011.  A transcript of the hearing is associated with the claims file.

In January 2012, the case was remanded by the Board to the Appeals Management Center (AMC) for additional development.  That development has been accomplished and the case has been returned to the Board for appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Court has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation; there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case the Veteran has not asserted that his service-connected disorder on appeal renders him unemployable.  However, the Board does note the opinion of the VA examiner in 2012 stating that the Veteran was able to perform activities of daily living but he would be likely rendered unable to obtain or maintain substantially gainful employment due to his functional impairments secondary to his lumbar spine condition.  Accordingly, a claim for TDIU has been raised by the record and that issue is addressed in the Remand that follows the Order section of this decision.


FINDING OF FACT

During the pendency of the claim, the Veteran's thoracolumbar spine disease with old T12 fracture and degenerative disc disease has been manifested by not more than forward flexion of the thoracolumbar spine greater than 30 degrees with no ankylosis of the thoracolumbar spine; there have been no incapacitating episodes during the course of the appeal.    


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent, but not higher, for thoracolumbar spine disease with old T12 fracture and degenerative disc disease, have been met since the date of claim for increased rating.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.7, 4.71a, Diagnostic Code 5243 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a higher evaluation for his service-connected back disability.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.  


I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided notice letters with regard to his claim in September 2009 and January 2012.  To the extent that it can be argued that he was not provided complete notice with respect to his claim until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Veteran has been afforded appropriate VA examinations for his claim on appeal, with the most recent examination having been conducted in February 2012. The February 2012 examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The examiner also provided sufficient clinical findings to rate the Veteran's disability under the appropriate diagnostic criteria.  The Board, therefore, concludes that the February 2012 examination in combination with the other evidence of record is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not asserted, and the evidence does not show, that his disability has increased significantly in severity since the most recent examination.  

The Board accordingly finds that any procedural errors on the originating agency's part were insignificant and non-prejudicial.  Accordingly, the Board will address the merits of the Veteran's claim.

II.  Legal Principles

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) . When an RO makes a rating reduction without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292   (1999). 

In addition, 38 C.F.R. § 3.344  provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations that are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) above, the rating agency will continue the rating in effect.  38 C.F.R. § 3.344(b).

However, the provisions of 38 C.F.R. § 3.344(c) specify that the above considerations are required for ratings that have continued for long periods at the same level (five years or more) and do not apply to disabilities that have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in such disabilities will warrant a reduction in rating. 

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the Veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also, Brown v. Brown, 5 Vet. App. 413, 420-422   (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 (2006) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

III.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.  For the reasons discussed below, the Board concludes that restoration of the 20 percent disability evaluation prior to February 2, 2012, is warranted.  However, a disability evaluation in excess of 20 percent is not warranted for any time during the course of the appeal.   

The Veteran's thoracolumbar spine disease with old T12 fracture and degenerative disc disease is rated under Diagnostic Code 5243 for thoracolumbar spine disease.  The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved. When limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a 10 percent disability rating will be assigned for each major joint or group of minor joints affected by limitation of motion.  A 20 percent disability rating is assigned for X-ray evidence of degenerative changes in two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Disabilities of the spine are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2011).  Intervertebral disc syndrome (IVDS) will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011). 

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  

A 10 percent disability rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

A 20 percent disability rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

A 40 percent disability rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

A 50 percent disability rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is warranted if there is unfavorable ankylosis of the entire spine.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

Under the Formula for Rating IVDS Based on Incapacitating Episodes, the following ratings will apply:

A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  

A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  

A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  

A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that require bed rest as prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, Diagnostic Code 5243. 

There are several notes set out after the diagnostic criteria. First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

Note (6) provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Historically, service connection for thoracolumbar spine disability was awarded in a May 2007 rating decision, with a 20 percent rating assigned effective from the date of claim in November 2006.  Service connection was also granted for bilateral lower extremity peripheral neuropathy related to the low back disability.  These disabilities are rated separately from the low back disability.  

The initial low back rating assigned was based on a detailed May VA orthopedic examination by a physician which showed, in pertinent part, flexion limited to 60 degrees with pain beginning at 40 degrees and no incapacitating episodes.  The Veteran reported that his back condition prevented him from standing on his feet for any period of time and from working full time.  He reported losing height related to the back.  Physical examination revealed painful motion and guarding with movement of bilateral sacrospinalis.  There was no evidence of muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Posture was stooped and there was evidence of reverse lordosis (curvature of the spine) and kyphosis.  Muscle strength and sensation were fully intact.  

As noted, range of motion testing in May 2007 revealed flexion to 60 degrees with pain beginning at 40 degrees.  Also, extension was to 20 degrees with pain at 20 degrees, left lateral rotation to 30 degrees with pain beginning at 20 degrees, right lateral rotation to 30 degrees with pain beginning at 10 degrees and left and right lateral flexion to 30 degrees with pain beginning at 20 degrees.  There was no evidence of additional loss of motion due to pain, fatigue, lack of endurance, incoordination or weakness.  Imaging studies revealed a T12 compression fracture, multilevel degenerative lumbar spondylosis with malalignment and bilateral L5 spondylolysis with spondylolisthesis.  Posterior subluxation of L2 on L3 was also noted.  The examiner observed that there were no incapacitating episodes for the thoracolumbar spine during the previous 12 month period and the record does not reveal periods of incapacitation with associated bed rest as prescribed by a physician.

The Veteran filed the instant claim for increased rating for the back disability in August 2009.  He was afforded a VA examination by a physician's assistant (PA) for his spine in September 2009.  In pertinent part, that examination showed forward flexion limited to 70 degrees as well as extension to 5 degrees, left lateral flexion to 18 degrees, right lateral flexion to 15 degrees, left rotation to 18 degrees, and right rotation to 20 degrees after repetition of motion.  The combined range of motion was 146 degrees.  The examiner noted objective evidence of pain with repetition of motion.  The examining PA reportedly could not express additional limitation due to repetitive use without resorting to mere speculation.  

Based on the August 2009 examination, the RO determined that the Veteran's service-connected back disability did not worsen and in fact no longer warranted a 20 percent rating.  The RO issued a September 2009 rating decision that reduced the disability evaluation assigned for the Veteran's service connected thoracolumbar spine disease to 10 percent, effective September 16, 2009, the date of the prior VA examination.  

The Veteran disagreed with this decrease in his rating and in fact urged that his rating for the back be increased.  He stated that the condition had not improved but instead had grown steadily worse.  At the November 2011 Travel Board hearing, the Veteran and his wife testified that he had significant problems with getting around due to his back disability.

The Veteran was afforded an additional VA examination in February 2012 which revealed ranges of motion as follows: forward flexion to 70 degrees with pain at 50 degrees; extension to 20 degrees with pain at 10 degrees; right lateral flexion to 15 degrees with pain at 10 degrees; left lateral flexion to 15 degrees with pain at 10 degrees; right lateral rotation to 15 degrees with pain at 10 degrees; and left lateral rotation to 15 degrees with pain at 10 degrees.  There was functional impairment due to less movement than normal and pain on movement.  Post test range of motion findings revealed flexion to 60 degrees; extension to 15 degrees; bilateral lateral flexion to 15 degrees; and bilateral lateral rotation to 10 degrees.  

Muscle strength testing at the time of the February 2012 examination was normal.  There was no muscle atrophy.  Reflex examination was hypoactive on bilateral knees and absent on bilateral ankles.  Sensory exam was normal.  Straight leg raising test results were positive.  The severity of radiculopathy was mild on the left and the right.  There were no incapacitating episodes over the past 12 months due to intervertebral disc syndrome.  The Veteran required the regular assistive device of a brace.  X-rays revealed moderate to advanced multilevel thoracic and lumbar degenerative spondylosis.  The examiner found that the Veteran was able to perform daily activities but was likely rendered unable to obtain or maintain a substantially gainful employment due to the back.  The examiner noted that the Veteran was a farmer by profession and that he could not perform farm work with his back problems and need to lie down after significant activity.  

Based on this examination, the RO increased the rating for the back to 20 percent, effective from February 2, 2012.  However, the disability rating remained 10 percent prior to February 2, 2012.    

A review of the treatment notes of chiropractor Royce Hiebner, D.C., reflect that the Veteran was treated for low back pain on a fairly routine basis from 2003 through 2010.  His complaints remained consistent.  In a September 2006 statement, Dr. Hiebner indicated he has treated the Veteran for low back pain related to disc degeneration throughout the lumbar spine.  He observed that while chiropractic treatment has not eliminated discomfort, it helped manage the condition.  

Following a review of the evidence of record, the Board finds that restoration of the 20 percent disability is warranted and the evidence supports a 20 percent disability rating throughout the course of the appeal.  To that extent, the Board agrees with the representative's June 2012 summation of the Veteran's argument: the February 2012 examination was not the first indication of the increased disability, but, rather, it was verification of the arguments presented by the appellant throughout the course of the appeal.  Thus, the record did not show improvement in the severity of the Veteran's service-connected low back disability.  The 2012 examination merely verified his competent lay assertions as to increased severity.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  (The Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.)  The Board finds that the Veteran's contentions have remained the same throughout the appeal.  Moreover, while the 2009 examiner could not estimate any additional limitations due to DeLuca factors without resort to speculation, the 2007 and 2012 examination reports are sufficient to support a 20 percent rating.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that the criteria for a 20 percent rating have been met and there was no improvement in the disability to warrant a reduction in the assigned rating. 

With respect to the Veteran's claim that a rating in excess of 20 percent is warranted, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent at any time relevant to the decision.  The Veteran has not come close to meeting the criteria under the general rating code.  The Veteran's thoracolumbar spine has not shown forward flexion of the thoracolumbar spine of 30 degrees or less at anytime during the course of the appeal even when considering DeLuca factors and repetitive range of motion testing.  On the contrary, the most severe limitation of flexion noted during the course of the appeal was painful motion beginning at 40 degrees noted during the 2012 examination.  In so concluding the Board has considered the Deluca factors discussed above.  Additional limitation of motion due to repetitive motion has already been factored into awarding the 20 percent rating.  In addition, there is no other evidence showing that the Veteran has more limitation of motion than that found on the VA examination. 

Moreover, the record does not show any incapacitating episodes.  Without evidence showing incapacitating episodes having a total duration of at least 4 weeks during the past 12 months, a higher rating for intervertebral disc syndrome based on incapacitating episodes is not warranted. 

Based on the foregoing, the Board concludes that the criteria for a rating in excess of 20 percent are not met at any time during the appeal.  Accordingly, the preponderance of the evidence weighs against assignment of a higher disability evaluation.  

In reaching this conclusion, the Board acknowledges that separation ratings based on neurological impairment of the lower extremities (peripheral neuropathy) was awarded in a May 2007 rating decision.  Thereafter, a September 2009 rating decision awarded a 10 percent rating for peripheral neuropathy of the left lower extremity and continued a noncompensable evaluation for peripheral neuropathy of the right lower extremity.  The Veteran did not perfect any appeal as to either decision.  Accordingly, the issues of entitlement to higher ratings for the Veteran's neurological impairment are not before the Board.   

IV.  Additional Consideration

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The record reflects that the manifestations of the service-connected back disability, pain and resulting limitation of motion, are those specifically contemplated by the schedular criteria.  Moreover, as discussed above, the Board has considered the statements of the Veteran and has found no indication in the record that the average industrial impairment from any of the disabilities would be to greater than that warranted by the schedule.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.


ORDER

Restoration of a 20 percent disability rating for thoracolumbar spine disease with old T12 fracture and degenerative disc disease prior to February 2, 2012, is granted subject to the criteria governing the award of monetary benefits.

A rating in excess of 20 percent for thoracolumbar spine disease with old T12 fracture and degenerative disc disease is denied.


REMAND

The issue of TDIU must be further developed prior to adjudication by the Board.  

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a). 

In this case, even considering the Board's grant of higher rating of 20 percent for the period prior to February 2, 2012, for the back disability on appeal, the Veteran does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Services, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b). 

The Board notes, parenthetically, the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular evaluation under 38 CFR § 3.321(b)(1) and for purposes of a TDIU claim under 38 CFR § 4.16.  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  Specifically, 38 C.F.R. § 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996).  

Accordingly, the case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

1.  The Veteran should be provided appropriate notice in response to the claim of entitlement to a TDIU.

2.  The RO or the AMC also should undertake any other development it determines to be warranted before the Veteran's claim for a TDIU is decided, including referral of the claim to the Director, Compensation and Pension Services, for extra-schedular consideration.

3.  Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to TDIU.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative an SSOC and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


